DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: it recites verbatim as claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al US 2020/0401382 A1.
Regarding claims 1, 8 and 15
Briggs et al teaches 

providing a database that stores available design patterns and code snippets for developing an application [0039] The database 155 of the system 100 may be utilized to store and relay information that traverses the system 100, cache information and/or content that traverses the system 100, store data about each of the devices in the system 100, and perform any other typical functions of a database. In certain embodiments, the database 155 may store the output from any operation performed by the system 100, operations performed and output generated by the first and second user devices 102, 111, the servers 140, 150, 160, or any combination thereof. In certain embodiments, the database 155 may store a record of any and all information obtained from any data sources utilized by the system 100 to facilitate the operative functions of the system 100 and its components, store any information and data obtained from the internal and external data sources 201, 202, store the agglomerated models 208, store outputs generated by an application under evaluation 230, store feedback received from the first and second users 101, 110 and/or the first and second user devices 102, 111, store inputs entered into or utilized to interact with the application under evaluation 230, store software code 245 generated by the system 100, store reports 242 generated by the system 100, store analyses 243 generated by the system 100, store test results 246 generated by the system 100, store test data 247, store media training videos and media content, store any information generated and/or received by the system 100, any other data traversing the system 100, or any combination thereof. In certain embodiments, the database 155 may be connected to or reside within the communications network 135, any other network, or a combination thereof. In certain embodiments, the database 155 may serve as a central repository for any information associated with any of the devices and information associated with the system 100. Furthermore, the database 155 may include a processor and memory or be connected to a processor and memory to perform the various operations associated with the database 155. In certain embodiments, the database 155 may be connected to the servers 140, 150, 160, the first user device 102, the second user device 111, any devices in the system 100, any other device, any network, or any combination thereof] and [0075] If the system 100 does not require an unambiguous model be added to the agglomerated models 208 for the generation of explicit code segments, snippets, computer programs, or other high confidence outputs, the system 100 may choose to represent the suffix concept ambiguously within the agglomerated models 208. In certain embodiments, the system 100 may choose to delay incorporating the suffix concept in a model of the agglomerated models 208 until additional dynamically or statically discovered model data is available to increase the confidence in the concept above a specified threshold. In the case that the system 100 delays incorporating the concept, the concept model extraction may be repeated as static and dynamic model discovery continues. As extracted and developed concepts of sufficient confidence are obtained, the system 100 may, at step 320, update the agglomerated models 208 by merging the concepts into the models of the agglomerated models 208. This action may be performed under the arbitration of the model change management module 204 of the system 100, which may resolve conflicts and manage issues that may arise from simultaneous and asynchronous static and dynamic discovery conducted by the system 100. Using the example above and based on the static and dynamic discovery conducted by the system 100, the system 100 may generate a resolved model 600 for the user information page, as shown in FIG. 6. In the resolved model 600, a suffix field has been included]

receiving, as input, a requirement document that includes one or more requirements for developing the application [0014] according to yet another embodiment, a computer-readable device having instructions for autonomously testing an application of a computing system is provided. The computer instructions, which when loaded and executed by a processor, may cause the processor to perform operations including: parsing data obtained from a source to generate parsed data; extracting a source concept from the parsed data; generating, based on the source concept extracted from the parsed data, a first model for inclusion in a set of agglomerated models; interacting with an application under evaluation via an input; receiving an output from the application under evaluation based on the interacting conducted with the application via the input; generating, by utilizing the output, a second model for inclusion in the set of agglomerated models, wherein the second model is correlated with the application under evaluation; and recursively updating the set of agglomerated models over time as further data is obtained, as further interacting is conducted with the application under evaluation, as interacting is conducted with another application under evaluation, or a combination thereof.

parsing the requirement document by implementing a natural language processing algorithm [0069] If, at step 304, there are determined to not be any new or updated internal and/or external data sources 201, 202, the method 300 may proceed to step 306, which may include determining if source parsing models of the system 100 have been altered significantly. The term significantly in this example may mean that a threshold amount of information in a source parsing model has changed, that core features of the source parsing models have changed, or any combination thereof. Such source parsing models may be utilized to facilitate the parsing process and may be included within the agglomerated models 208 and/or within the static model discovery module 200. In certain embodiments, the source parsing models may have been updated or altered significantly based on dynamic discovery model updates performed by the model change management module 204, which may have received dynamic model information from the dynamic model discovery module 206 (the dynamic discovery process conducted by the system 100 is discussed in further detail later in this disclosure). If the source parsing models have been altered significantly, the method 300 may proceed from step 306 to step 308, which may include reparsing previously processed and parsed data and information 310 (e.g. a user story) to generate reparsed data and information 310. If, however, the source parsing models have not been altered significantly, the method 300 may proceed from step 306 to step 312, which may include determining if concept extraction models of the system 100 have been altered significantly. Concept extraction models may be utilized to extract concepts from parsed data and information 310, and may be included within the agglomerated models 208 and/or within the static model discovery module 200. If, at step 312, the concept extraction models of the system 100 have been altered significantly (e.g. a threshold amount of information in concept extraction model has changed, core features of the concept extraction models have changed, or any combination thereof), the method 300 may include proceeding to step 314 and extracting one or more source concepts 316 from the parsed data and information 310 by utilizing the significantly changed concept extraction models. In certain embodiments, as the extraction of model source concepts 316 from any given source 201, 202 may be dependent on the agglomerated models 208 resulting from other static and dynamic sources, the system 100 may attempt to extract source concepts 316 from previously parsed data and information 310 one or more times. The extracted source concepts 316 may then be utilized to update one or more models of the agglomerated models 208 at step 320. The method 300 may then proceed to step 322 to determine if the agglomerated models 208 have been significantly changed based on the updates. If the updates to the agglomerated models 208 do not comprise a significant change to the agglomerated models 208, the method 300 may end, or, in the alternative, may restart the static discovery process back at step 302. If, however, the updates to the agglomerated models 208 do comprise a significant change, the method 300 may go back to step 306 and repeat the steps of the method 300 as necessary. If, however, at step 312, the concept extraction models have not been altered significantly, the method 300 may include proceeding from directly from step 312 to step 318. At step 318, the method 300 may include determining if models of the agglomerated models 208 corresponding to an application under evaluation 230 being analyzed by the system 100 have changed significantly. The agglomerated models 208 corresponding to the application under evaluation 230 may have changed significantly if a threshold number of such models have changed, if a threshold amount of information within one or more of such models has changed, if a statistic confidence associated with one or more models changes by a threshold amount, if core features of one or more of such models has changed, if a selected portion of one or more of such models has changed, or any combination thereof. If the agglomerated models 208 corresponding to the application under evaluation 230 have not changed significantly, the method 300 may end, or, in the alternative, the method 300 may restart the static discovery process back at step 302. If, however, the agglomerated models 208 corresponding to the application under evaluation 230 have changed significantly, the method 300 may proceed to step 320, which may include updating one or more of the agglomerated models 208 based on the changes to the agglomerated models 208 corresponding to the application under evaluation 230. The method 300 may then proceed to step 322 to determine if the agglomerated models 208 have been significantly changed based on the updates. If the updates to the agglomerated models 208 do not comprise a significant change to the agglomerated models 208, the method 300 may end, or, in the alternative, restart the static discovery process back at step 302. If, however, the updates to the agglomerated models 208 do comprise a significant change, the method 300 may go back to step 306 and repeat the steps of the method 300 as necessary];

creating, based on the parsed requirement document, a plurality of code blocks for generating a structure and a design pattern to be used to develop the application by matching the one or more requirements with the available design patterns [0030] In addition to providing the functionality and features as described above, the system 100 and methods may also provide further features and functionality. In particular, the system 100 and methods may facilitate automated code generation for the generation of entire software applications and/or portions of software applications. The system 100 and methods may also be utilized to enhance the features and functionality of currently existing software applications. In particular, the system 100 and methods may provide mechanisms for developing a set of accurate agglomerated models 208 from which a number of outputs may be generated, and the system 100 and methods further provide for the expansion of inputs (e.g. inputs from internal data sources 201 and/or external data sources 202) into the system 100 to include usage data, new feature requests, competitive data, message data, any other inputs, or a combination thereof, so that the agglomerated models 208 may be expanded to represent both existing functionality and new, desired functionality for a software application. Based on patterns represented in the agglomerated models 208 and/or new patterns and/or design language input into the system 100, the system 100 and methods may automatically identify new features to add to an existing software application. Additionally, based on the foregoing, the system 100 and methods may also automatically generate (e.g. such as via code generators 233) the software application (or computer program) or computer code that supports the functionality of the software application. In certain embodiments, new software applications generated by the system 100 may be processed back through the system 100 as an additional application under evaluation to verify the functionality of the software application before deployment]

accessing the database to obtain the code snippets for the plurality of code blocks [0075] if the system 100 does not require an unambiguous model be added to the agglomerated models 208 for the generation of explicit code segments, snippets, computer programs, or other high confidence outputs, the system 100 may choose to represent the suffix concept ambiguously within the agglomerated models 208. In certain embodiments, the system 100 may choose to delay incorporating the suffix concept in a model of the agglomerated models 208 until additional dynamically or statically discovered model data is available to increase the confidence in the concept above a specified threshold. In the case that the system 100 delays incorporating the concept, the concept model extraction may be repeated as static and dynamic model discovery continues. As extracted and developed concepts of sufficient confidence are obtained, the system 100 may, at step 320, update the agglomerated models 208 by merging the concepts into the models of the agglomerated models 208. This action may be performed under the arbitration of the model change management module 204 of the system 100, which may resolve conflicts and manage issues that may arise from simultaneous and asynchronous static and dynamic discovery conducted by the system 100. Using the example above and based on the static and dynamic discovery conducted by the system 100, the system 100 may generate a resolved model 600 for the user information page, as shown in FIG. 6. In the resolved model 600, a suffix field has been included]

automatically building an application framework based on the code snippets [0015] In addition to facilitating the autonomous construction of a verified and/or validated agglomerated model of an application supporting a computing system, the system and methods may also facilitate automated code generation for the creation of entire software applications and/or portions of software applications. Additionally, the system and methods may be utilized to enhance the features and functionality of existing software applications. Current attempts at providing automated code generation typically depend on the time-consuming manual or semi-manual development of detailed and accurate models. As described herein, the system and methods provide a novel mechanism for developing a set of accurate agglomerated models from which a number of outputs may be generated. The system and methods further provide for the expansion of inputs to include usage data, new feature requests, competitive data, message data, a defect description, any other data, or a combination thereof, so that the agglomerated models may be expanded to represent both existing functionality and new, desired functionality for a software application. Based on patterns represented in the agglomerated models and/or new patterns and/or design language input into the system, the system and methods may automatically identify new features to add to an existing software application. Additionally, based on the foregoing, the system and methods may also automatically generate the software application (or computer program) or computer code that supports the functionality. In certain embodiments, new software applications generated by the system may be processed back through the system as an additional application under evaluation to verify the functionality before deployment.

Regarding claims 2, 9 and 16
Briggs et al teaches 
completing code implementation for all of the plurality of code blocks [0029] Based on the functionality provided by the system 100 and methods 300, 700, 900, the system 100 and methods 300, 700, 900 can provide enhanced functionality and features for users and devices. For example, the system 100 and accompanying methods 300, 700, 900 may utilize, across information domains, a combination of correlation functions, machine learning techniques, and hypothesis testing with the application under evaluation 230 to preferentially select the correct models and model components, while rejecting incorrect or inaccurate models and model components. Notably, the system 100 and methods 300, 700, 900 substantially reduce the effort required to generate quality models, tests, and tests results, and simultaneously improve the accuracy and coverage of the models. In certain embodiments, the system 100 and methods 300, 700, 900 may be utilized to generate software code to fix detected defects and/or conflicts in the application under evaluation 230, compose training video of actions performed by the system 100 while exploring the application under evaluation 230, generate autopilot functionality that may enable a user (e.g. first or second user 101, 110) or device to proceed automatically from one state of the application under evaluation 230 to another target state of the application under evaluation 230, and automatically implement software extensions to the application under evaluation 230 to incorporate additional functionality and features that may not have been originally included in or contemplated for the application 230. Such enhancements and features provide for higher quality testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use].

automatically writing unit test cases to achieve at least 90% test coverage [0106] Although FIGS. 1-2 illustrates specific example configurations of the various components of the system 100, the system 100 may include any configuration of the components, which may include using a greater or lesser number of the components. For example, the system 100 is illustratively shown as including a first user device 102, a second user device 111, a communications network 135, a server 140, a server 150, a server 160, and a database 155. However, the system 100 may include multiple first user devices 102, multiple second user devices 111, multiple communications networks 135, multiple servers 140, multiple servers 150, multiple servers 160, multiple databases 155, or any number of any of the other components inside or outside the system 100. Similarly, the system 100 may include any number of internal data sources 201, external data sources 202, static model discovery modules 200, model change management modules 204, dynamic model discovery modules 206, agglomerated models 208, evaluators 220, data transformers 232, controllers 224, learning engines 226, user interfaces 228, applications under evaluation 230, any other component, program, or device of the system 100, or a combination thereof. In certain embodiments, substantial portions of the functionality and operations of the system 100 may be performed by other networks and systems that may be connected to system 100. In certain embodiments, the architecture of the system 100 may relate key functional elements, while remaining agnostic as to the technical processes employed within each functional element of the system. For example, deep neural networks, natural language processing, Bayesian analysis, and a variety of other techniques may be employed within any of the primary functional elements (static model discovery module 200, model change management module 204, dynamic model discovery module 206, evaluators 220, and data transformers 232) as well as within the cross-functional elements of the system 100 (controller 224, learning engine 226, and user interface 228). In certain embodiments, the system 100 may operate in conjunction with a single application under evaluation 230 or across multiple applications under evaluation 230. In certain embodiments, the system 100 may operate in a multi-threaded environment with multiple instances of each module, program, and/or component of the system 100 operating in parallel. Such parallel operations may be limited, in certain embodiments, by predetermined limits or ratios, performance metrics and statistics, hardware availability, user interfaces, external interfaces, and access limitations associated with the application under evaluation 230] and [0029] Based on the functionality provided by the system 100 and methods 300, 700, 900, the system 100 and methods 300, 700, 900 can provide enhanced functionality and features for users and devices. For example, the system 100 and accompanying methods 300, 700, 900 may utilize, across information domains, a combination of correlation functions, machine learning techniques, and hypothesis testing with the application under evaluation 230 to preferentially select the correct models and model components, while rejecting incorrect or inaccurate models and model components. Notably, the system 100 and methods 300, 700, 900 substantially reduce the effort required to generate quality models, tests, and tests results, and simultaneously improve the accuracy and coverage of the models. In certain embodiments, the system 100 and methods 300, 700, 900 may be utilized to generate software code to fix detected defects and/or conflicts in the application under evaluation 230, compose training video of actions performed by the system 100 while exploring the application under evaluation 230, generate autopilot functionality that may enable a user (e.g. first or second user 101, 110) or device to proceed automatically from one state of the application under evaluation 230 to another target state of the application under evaluation 230, and automatically implement software extensions to the application under evaluation 230 to incorporate additional functionality and features that may not have been originally included in or contemplated for the application 230. Such enhancements and features provide for higher quality testing, increased autonomy, improved interactions with users or devices, improved user satisfaction, increased efficiencies, increased access to meaningful data, substantially-improved decision-making abilities, and increased ease-of-use].

Regarding claims 3, 10 and 17
Briggs et al teaches 
 the application framework is output as an at least 30%-60% developed product in completing the application [0106] Although FIGS. 1-2 illustrates specific example configurations of the various components of the system 100, the system 100 may include any configuration of the components, which may include using a greater or lesser number of the components. For example, the system 100 is illustratively shown as including a first user device 102, a second user device 111, a communications network 135, a server 140, a server 150, a server 160, and a database 155. However, the system 100 may include multiple first user devices 102, multiple second user devices 111, multiple communications networks 135, multiple servers 140, multiple servers 150, multiple servers 160, multiple databases 155, or any number of any of the other components inside or outside the system 100. Similarly, the system 100 may include any number of internal data sources 201, external data sources 202, static model discovery modules 200, model change management modules 204, dynamic model discovery modules 206, agglomerated models 208, evaluators 220, data transformers 232, controllers 224, learning engines 226, user interfaces 228, applications under evaluation 230, any other component, program, or device of the system 100, or a combination thereof. In certain embodiments, substantial portions of the functionality and operations of the system 100 may be performed by other networks and systems that may be connected to system 100. In certain embodiments, the architecture of the system 100 may relate key functional elements, while remaining agnostic as to the technical processes employed within each functional element of the system. For example, deep neural networks, natural language processing, Bayesian analysis, and a variety of other techniques may be employed within any of the primary functional elements (static model discovery module 200, model change management module 204, dynamic model discovery module 206, evaluators 220, and data transformers 232) as well as within the cross-functional elements of the system 100 (controller 224, learning engine 226, and user interface 228). In certain embodiments, the system 100 may operate in conjunction with a single application under evaluation 230 or across multiple applications under evaluation 230. In certain embodiments, the system 100 may operate in a multi-threaded environment with multiple instances of each module, program, and/or component of the system 100 operating in parallel. Such parallel operations may be limited, in certain embodiments, by predetermined limits or ratios, performance metrics and statistics, hardware availability, user interfaces, external interfaces, and access limitations associated with the application under evaluation 230.

Regarding claims 4, 11 and 18
Briggs et al teaches 
receiving, as input, voice commands for generating codes that are utilized to develop the application [0071] once the parsed data and information 310 from the internal and external sources 201, 202 is obtained, the method 300 may proceed to step 314. At step 314, the method 300 may include extracting one or more source concepts 316 from the parsed data and information 310. As indicated above, the extracting of the one or more source concepts 316 may be facilitated and/or performed by the utilizing the static model discovery module 200 of the system 100 and/or one or more concept extraction models. In certain embodiments, concept extraction models may reside or persist within the static model discovery module 200 and/or in the agglomerated models 208. Using the example above, the system 100 may utilize a combination of rule-based natural language processing and/or convolutional neural network functionality supplied by the system 100 to extract source concepts 316 from the sentence. For example, the subject (“I”) of the parsed sentence, the action (“enter”), the object (“multiple suffixes”), and the page reference (“user information page”) may be source concepts 316 extracted by the system 100 from the parsed sentence of the user story. In certain embodiments, the source concepts 316 may be extracted and/or processed by utilizing any number of techniques, such as, but not limited to, explicitly-coded algorithms, external tools such as natural language processing services, image recognition services, translation services, voice recognition services, any other services, or any combination thereof. In certain embodiments, the system 100 may utilized learned techniques that may be aided by internally represented agglomerated models 208 to include deep learning and machine learning networks. In certain embodiments, the extracted source concepts 316 may be stored, such as in database 155, for later or repeated processing and reference. The extracted source concepts 316 may then be utilized to update one or more models of the agglomerated models 208 at step 320 (e.g. using the extracted subject, action, object, and page reference in the example above). The method 300 may then proceed to step 322 to determine if the agglomerated models 208 have been significantly changed based on the updates. If the updates to the agglomerated models 208 do not comprise a significant change to the agglomerated models 208, the method 300 may end, or, in the alternative, may restart the static discovery process back at step 302. If, however, the updates to the agglomerated models 208 do comprise a significant change, the method 300 may go to step 306 and repeat the steps of the method 300 as necessary.

Regarding claims 5, 12 and 19
Briggs et al teaches 
 deploying the application framework to a plurality of pools and environments at a time [0016] In certain embodiments, the system and methods may also be utilized to compare multiple applications under evaluation and generate difference models representing the differences between the applications. In certain embodiments, the applications may be multiple versions of the same application, however, in certain embodiments, the applications may include a company's application and other applications (e.g. other applications of the company, competitor applications, any other applications, or a combination thereof). Comparisons of the applications, for example, may reveal differences between the applications and potential improvements to the company's application, which the other applications may have. In certain embodiments, the system and methods may output the information gleaned from the comparison in the form of a report, an analysis, one or more system models, or a combination thereof. The system and methods may also include automatically incorporating some or all of the features of the other application(s) into the company's application when such features of the other application(s) perform in a superior manner to the company's application. Such incorporation may include generating a revised company application and/or revised computer code for the company application and [0103] In another embodiment, the agglomerated models 208 of another computer application may be compared with the agglomerated models 208 of the company's computer application to identify and copy (in part or in total), those functional capabilities which are preferable from the other computer application. In certain embodiments, the comparing may be conducted by the comparator 252 of the system 100. The copying of functionality may be based on the generation of one or more difference models 219 within the agglomerated model 208 to identify missing capabilities, workflows which require fewer clicks, or more efficient user interface design patterns, and the like. These may be output to a user of the disclosed system via reports 242, analyses 243, system models 244, and/or computer code 245, and/or the difference models 219 representing the improved workflows/design may be merged with the company's application agglomerated models 208 where possible, and these revised agglomerated models 208 may then be used by the system 100 to generate new computer code 245 and/or to produce new computer programs 241. In the case of outputs (e.g. computer programs 241), these new computer programs may be deployed automatically, or semi-automatically to support company customers and/or as a new application under evaluation 230, which may be evaluated by the system 100. In certain embodiments, the difference models 219 may be utilized to highlight the areas that the company's application under evaluation 230 is superior to the other application and vice versa. Such information may be included in a report 242 and may be utilized by sales and/or marketing professionals to highlight the strengths of the application under evaluation 230 over other applications]

Regarding claims 6, 13 and 20
Briggs et al teaches 
 implementing artificial intelligence and machine learning algorithms to process the received requirement document [0057] in addition to the controller 224, the system 100 may also include a learning engine 226. The learning engine 226 may be software, hardware, or a combination thereof, and may be supported by any suitable machine learning and/or artificial intelligence algorithms. The learning engine 226 may be a system that determines patterns and/or associations in behaviors or objects, such as, but not limited to, behaviors and/or objects of an application under evaluation 230 that is being analyzed and/or tested by the system 100. The learning engine 226 may allow for improved efficiency and accuracy of the system 100, while enabling more advanced static model discovery modules 200, evaluator 220 modules, and/or data transformer 232 modules. In certain embodiments, the learning engine 226 may allow for supervised learning, which may be supported through the user interface 228 that may be accessed and interacted with by the first user 101, the second user 110, and/or n-other users. For example, the learning engine 226 may receive inputs from the first and/or second users 101, 110 that endorse one or more models, test validation, perform sentence tagging in documents, etc. that may be utilized to enhance the agglomerated models 208, the operation of the system 100, and the knowledge base of the system 100. Additionally, the learning engine 226 may support unsupervised learning by automatically feeding validated test results from the evaluators 220 and statistical, performance-based, evaluator 220 results back through the system 100 as they are generated. In certain embodiments, the learning engine 226 may be configured to associate confidences or confidence levels with determined patterns and/or associations determined by the learning engine 226. Notably, the learning engine 226 may increase the confidence value of a particular pattern as the pattern is detected more frequently by the learning engine 226 over time, or lower the confidence value of the particular pattern if the pattern is contradicted in some regard or is not detected frequently over time. In certain embodiments, the confidence values may range from 0.0 to 1.0, however, any suitable scale may be utilized according to the present disclosure. In certain embodiments, the first user 101 and/or the second user 110 may be allowed to provide inputs via the first and/or second user devices 102, 111 to directly alter the confidence values. In certain embodiments, the first user 101 and/or the second user 110 may alter the confidence values via user interface 228 of the software application that performs the operative functions of the system 100. The user interface 228 may be made accessible to the first and/or second user devices 102, 111].

Regarding claims 7 and 14
Briggs et al teaches 
 building the application framework based on the requirement document [0068] operatively, the system 100 may operate according to the following exemplary use-case scenarios. Of course, the system 100 may be utilized for any suitable use-case scenario and the scenarios described below are merely for illustration purposes. The use-case scenarios described herein are utilized to illustrate the synergistic and reinforcing relationship between static and dynamic discovery conducted by the system 100, the use and centrality of the agglomerated models 208 in achieving the functionality of the system 100, and further insight into the conceptual framework for interacting with an application under evaluation 230. In a first use-case scenario and referring now also FIG. 3, a method 300 for conducting static discovery from a user story, such as a JIRA story, is shown. This use-case may be utilized to illustrate how the system 100 builds useful model information from incomplete requirements statements, which may be included in the user story. At step 302, the method 300 may include initiating static discovery or restarting static discovery (e.g. if a static discovery session has already been completed) periodically, such as if new source data and information becomes available from the internal and/or external data sources 201, 202. In certain embodiments, the static discovery may be initiated or restarted by utilizing the controller 224 of the system 100. The static discovery may be conducted by the utilizing the static model discovery module 200 and other components of the system 100. At step 304, the method 300 may include determining if new or updated sources and/or new or updated data and information from the internal and external data sources 201, 202 exist].

Relevant Prior Art
US 9032373 B1 Gupta et al teaches End To End Testing Automation And Parallel Test Execution
US 10838846 B1 Saleh-Esa teaches Method And System For Implementing An Automation Software Testing And Packaging Framework
US 10540267 B2 Wojciak et al teaches Test Case Definition And Verification Of Logical Resources In A Computing Environment
US 11182279 B1 Hicks et al teaches Optimizing Test Case Execution

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191